Citation Nr: 1436764	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-20 332	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee condition.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back condition.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye condition. 

4.  Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from January 2003 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 


REMAND

In this case, the Veteran did not initially request a hearing before the Board.  However, in December 2013, the Veteran's representative indicated that "[t]his letter is to inform VARO St. Louis the Veteran requests a Hearing in front of the BVA Law Judge once one becomes available."  

The service representative request was interpreted to be a request for a Travel Board hearing, as shown by the December 21, 2013 RO letter to the Veteran informing him that he had been placed on the list of those persons that wished a Travel Board hearing.  Also, the March 2014 VA Form 8, Certification of Appeal, also reflects that a hearing was requested.  However, as yet, the Veteran has not been scheduled for a Travel Board hearing and neither he nor his service representative have withdrawn the hearing request.  

The Veteran is entitled to a hearing before the Board, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002) (the Board shall decide any appeal only after affording the appellant an opportunity for a hearing); 38 C.F.R. § 20.700 (2013) (a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).  

Accordingly, the case is remanded for the following action:

The Veteran must be scheduled for a hearing before the Board in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

